         Case 5:18-cr-00227-SLP Document 34 Filed 11/29/18 Page 1 of 4



             IN THE UNITED STATES DISTRICT COURT FOR THE
                    WESTERN DISTRICT OF OKLAHOMA

UNITED STATES OF AMERICA,                         )
                                                  )
                     Plaintiff,                   )
                                                  )
              -vs-                                ) No. CR-18-227-SLP
                                                  )
JOSEPH MALDONADO-PASSAGE,                         )
  a/k/a Joseph Allen Maldonado,                   )
  a/k/a Joseph Allen Schreibvogel,                )
  a/k/a “Joe Exotic,”                             )
                                                  )
                     Defendant.                   )

                        MOTION FOR PROTECTIVE ORDER

       The United States respectfully moves the Court to enter a protective order

concerning the disclosure of certain discovery materials that contain personal identification

information and financial records. Counsel for the United States has conferred with

William Earley and Kyle Wackenheim, counsel for Defendant Joseph Maldonado-Passage,

concerning this motion. Mr. Earley and Mr. Wackenheim have advised that they do not

oppose the motion.

       On September 5, 2018, a grand jury charged Defendant by Indictment with two

counts of Use of Interstate Commerce Facilities in the Commission of Murder for Hire, in

violation of 18 U.S.C. § 1958(a). Defendant was arraigned on September 27, 2018. An

Order of Detention remanding Defendant to the custody of the U.S. Marshal was entered

on October 4, 2018.      On November 7, 2018, a grand jury charged Defendant by

Superseding Indictment with nine counts of violations of the Endangered Species Act, 16

U.S.C. § 1538(a) and ten counts of false labeling of wildlife in violation of the Lacey Act,
                                             1
              Case 5:18-cr-00227-SLP Document 34 Filed 11/29/18 Page 2 of 4



16 U.S.C. § 3372(d)(2), in addition to the two original counts of Use of Interstate

Commerce Facilities in the Commission of Murder for Hire. Defendant was arraigned on

the Superseding Indictment on November 14, 2018. Trial is currently scheduled on the

Court’s January 2019 docket.

         The United States intends to produce financial records related to Defendant’s

business entities and their successor entities, as well as documents reflecting wire transfers

between Defendant and third parties. These documents contain personal identification

information and financial information, and the United States seeks to ensure that no one

uses this information to violate the privacy rights of third parties or to engage in identity

theft.

          An order from the Court requiring that recipients of this information use it only in

the context of preparing for court proceedings in this case will address these concerns.

Entitled “Protective and Modifying Orders,” Federal Rule of Criminal Procedure 16(d)(1)

provides: “At any time the court may, for good cause, deny, restrict, or defer discovery or

inspection, or grant other appropriate relief.” The government does not seek to restrict the

Defendant’s access to discovery in this case. Instead, it seeks merely to limit the use of

that discovery to its proper purpose in preparation for trial or other proceedings. Moreover,

defense counsel has agreed to the entry of a protective order.

         For these reasons, the government respectfully requests that the Court enter a

protective order with the following terms, with the consent of Defendant:

         1.      Bank records of Defendant and third parties that are disclosed in this

proceeding shall be held in strictest confidence by defense counsel, and access to this

                                               2
            Case 5:18-cr-00227-SLP Document 34 Filed 11/29/18 Page 3 of 4



material shall be restricted. Access to this information shall be permitted to defense

counsel staff only to the extent necessary to prepare Defendant’s defense.             Such

information may be further disclosed by defense counsel to the Defendant or experts or

witnesses for the defense. Persons to whom any such information is disclosed on behalf

of Defendant shall not further disclose or disseminate this information without further order

of the Court.

       2.       No personal identification information shall be entered in the record in

motions in this proceeding or during trial, either through testimony or documents, unless

all practicable means of masking or redacting such information have been employed. If it

is not practicable to mask such information during testimony, or to redact such information

from exhibits or motions, then the party wishing to proffer such evidence will first seek

approval from the Court to do so.

       3.       At the conclusion of this proceeding, all personal identification information

that was not entered in the record at trial through testimony or exhibits and that is

unnecessary to the maintenance of the record of the proceeding shall be destroyed or

returned to the source from which it was originally obtained.




                                              3
         Case 5:18-cr-00227-SLP Document 34 Filed 11/29/18 Page 4 of 4



                                                  Respectfully submitted,

                                                  ROBERT J. TROESTER
                                                  First Assistant United States Attorney

                                                  s/Amanda Green_
                                                  AMANDA GREEN
                                                  Oklahoma Bar No. 19876
                                                  Assistant U.S. Attorney
                                                  210 W. Park Avenue, Suite 400
                                                  Oklahoma City, OK 73102
                                                  405-553-8770 (office)
                                                  405-553-8888 (fax)
                                                  Amanda.green@usdoj.gov

                             CERTIFICATE OF SERVICE

        I hereby certify that on this 29th day of November, 2018, I electronically transmitted
The Government’s Motion for Protective Order to the Clerk of Court using the ECF System
for filing and transmittal of a Notice of Electronic Filing to the following ECF registrants:

       William Early
       Kyle Wackenheim



                                                  s/Amanda Green
                                                  Assistant U.S. Attorney




                                              4
